Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 7, 2018

                                            No. 04-18-00559-CV

                                   IN RE Kishan Kumar MANTGANI

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On August 9, 2018, relator filed a petition for writ of mandamus and the real party in
interest responded. After reviewing the petition and the response, we conclude relator is entitled
to the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Oscar J. Hale, Jr. is ORDERED to vacate his June 25, 2018 “Order
Accepting Recommendation of Associate Judge and Amending Previous Order of Associate
Judge” within fifteen days from the date of this order. The writ will issue only if we are notified
that Judge Hale has not complied within fifteen days from the date of this order.

        It is so ORDERED on November 7, 2018.

                                                                     _____________________________
                                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2018.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2015-CVG-002787-D4, styled In the Matter of the Marriage of San Juanita
Barajas Mantgani and Kishan Kumar Mantgani, pending in the 406th Judicial District Court, Webb County, Texas,
the Honorable Oscar J. Hale, Jr. presiding.